                   Case 20-51045-JTD                Doc 20        Filed 02/01/21           Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    RTI HOLDING COMPANY, LLC,1                                    )    Case No. 20-12456 (JTD)
                                                                  )    (Jointly Administered)
                                        Debtors.                  )
                                                                  )    Ref. Docket No. 951
                                                                  )
    RUBY TUESDAY, INC.,                                           )
                                                                  )
                            Plaintiff                             )
             v.                                                   )    Adv. Proc. Case No. 20-51045 (JTD)
                                                                  )
    EVERGREEN DEVELOPMENT COMPANY                                 )    Adv. Proc. Case No. 20-51046 (JTD)
    L.L.C.,                                                       )    Adv. Proc. Case No. 20-51048 (JTD)
    MOODY NATIONAL RUBY T, LLC,                                   )
    434 KING STREET, LLC,                                         )
                                                                  )
                            Defendants.                           )

                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
                Case 20-51045-JTD           Doc 20   Filed 02/01/21     Page 2 of 9




1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On January 27, 2021, I caused to be served the, “Amended Notice of Agenda of Matters
   Scheduled for Hearing on January 28, 2021 at 11:00 a.m. (Prevailing Eastern Time) Before
   the Honorable John T. Dorsey,” dated January 27, 2021 [Docket No. 951],

by causing true and correct copies to be:

     a. enclosed in separate postage pre-paid envelopes and delivered via overnight mail to those
        parties listed on the annexed Exhibit A, and

     b. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3.   All envelopes utilized in the service of the foregoing contained the following legend:
     LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
     ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                   /s/ Angharad Bowdler
                                                                   Angharad Bowdler

 Sworn to before me this
 1st day of February, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-51045-JTD   Doc 20   Filed 02/01/21   Page 3 of 9




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-51045-JTD     Doc 20 Filed 02/01/21
                                                  Service List
                                                                              Page 4 of 9

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-51045-JTD   Doc 20   Filed 02/01/21   Page 5 of 9




                    Exhibit B
         Case 20-51045-JTD          Doc 20      Filed 02/01/21        Page 6 of 9
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                              Electronic Mail Master Service List




NAME                             EMAIL ADDRESS
ABRAMS & BAYLISS LLP             SEAMAN@ABRAMSBAYLISS.COM;
                                 CANNATARO@ABRAMSBAYLISS.COM;
ADAMS AND REESE LLP              JOHN.ROGERSON@ARLAW.COM;
                                 JAMIE.OLINTO@ARLAW.COM;
ASHBY & GEDDES, P.A.             GTAYLOR@ASHBYGEDDES.COM;
                                 KEARLE@ASHBYGEDDES.COM;
BALLARD SPAHR LLP                HEILMANL@BALLARDSPAHR.COM;
                                 ROGLENL@BALLARDSPAHR.COM;
                                 GANZC@BALLARDSPAHR.COM;
                                 ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                 SUMMERSM@BALLARDSPAHR.COM;
BENESCH, FRIEDLANDER, COPLAN &   KCAPUZZI@BENESCHLAW.COM;
ARONOFF LLP                      JGENTILE@BENESCHLAW.COM;
BUCHALTER, A PROFESSIONAL        SCHRISTIANSON@BUCHALTER.COM;
CAFARO MANAGEMENT COMPANY        LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP DESGROSS@CHIPMANBROWN.COM;
CLEARY GOTTLIEB STEEN & HAMILTON SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
COLE SCHOTZ P.C.                 DDEAN@COLESCHOTZ.COM;
                                 JALBERTO@COLESCHOTZ.COM; AROTH-
                                 MOORE@COLESCHOTZ.COM;
CONNOLLY GALLAGHER LLP           CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                 LHATFIELD@CONNOLLYGALLAGHER.COM;
                                 JWISLER@CONNOLLYGALLAGHER.COM;
                                 KCONLAN@CONNOLLYGALLAGHER.COM;
                                 KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA      STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC               MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE      DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY          STATETREASURER@STATE.DE.US;
DORSEY & WHITNEY (DELAWARE) LLP  GLORIOSO.ALESSANDRA@DORSEY.COM;
                                 SCHNABEL.ERIC@DORSEY.COM;
                                 SEIM.NATHAN@DORSEY.COM
DOUG BELDEN, HILLSBOROUGH COUNTY FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
TAX COLLECTOR
FONVIELLE LEWIS MESSER &         ALLEN@WRONGFULLYINJURED.COM
GARNER & CONNER, PLLC            CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                     HCOHEN@GIBBONSLAW.COM;
                                 RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA           GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC             THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                 GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                  AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                   DCKERRICK@DKHOGAN.COM;
HOLIFIELD & JANICH, PLLC         AHOLIFIELD@HOLIFIELDLAW.COM;
                                 KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP            GGRIFFITH@HUNTONAK.COM;




                                        Page 1 of 3
         Case 20-51045-JTD      Doc 20      Filed 02/01/21        Page 7 of 9
                   RTI HOLDING COMPANY, LLC - Case No. 20-12456
                          Electronic Mail Master Service List




INDIANA ATTORNEY GENERAL OFFICE     HEATHER.CROCKETT@ATG.IN.GOV;
                                    AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                      JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.            MWEITZMAN@JACKSCAMP.COM;
JENSEN BAGNATO, P.C.                JEFFREY@JENSENBAGNATOLAW.COM;
                                    JEFFREYCARBINO@GMAIL.COM;
KASHISHIAN LAW LLC                  AMK@KASHISHIANLAW.COM;
KELLEY DRYE & WARREN LLP            KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE
                                    .COM; RLEHANE@KELLEYDRYE.COM;
                                    SWILSON@KELLEYDRYE.COM;
                                    MLEVINE@KELLEYDRYE.COM;
KLEHR HARRISON HARVEY BRANZBURG RLEMISCH@KLEHR.COM;
LLP                                 SVEGHTE@KLEHR.COM;
                                    CBRENNAN@KLEHR.COM;
KLEIN LLC                           KLEIN@KLEINLLC.COM
KOHNER, MANN & KAILAS, S.C.         SWISOTZKEY@KMKSC.COM;
KRAMER LEVIN NAFTALIS & FRANKEL     AROGOFF@KRAMERLEVIN.COM;
LLP                                 RSCHMIDT@KRAMERLEVIN.COM;
                                    JSHARRET@KRAMERLEVIN.COM;
                                    JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC              KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC SKAUFMAN@SKAUFMANLAW.COM;
MANIER & HEROD, P.C.                MCOLLINS@MANIERHEROD.COM;
                                    RMILLER@MANIERHEROD.COM
MARICOPA COUNTY TREASURER           MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC            JLAMAR@MAYNARDCOOPER.COM;
MCCARRON & DIESS                    MJF@MCCARRONLAW.COM
MCCARTER & ENGLISH LLP              KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY &        DPRIMACK@MDMC-LAW.COM;
CARPENTER, LLP                      JBERNSTEIN@MDMC-LAW.COM;
                                    GBRESSLER@MDMC-LAW.COM;
                                    MMORANO@MDMC-LAW.COM
MCGUIREWOODS                        SVAUGHN@MCGUIREWOODS.COM;
                                    SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX COLLECTOR PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                    MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE      DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and          RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL    DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER            KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL -        CMOMJIAN@ATTORNEYGENERAL.GOV;
PENNSYLVANIA                        CRMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL -    AGBANKDELAWARE@AG.TN.GOV;
OFFICE OF THE ATTORNEY GENERAL -    ABIGAIL.RYAN@OAG.TEXAS.GOV;
TEXAS                               JASON.BINFORD@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES TRUSTEE LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP   JO'NEILL@PSZJLAW.COM




                                    Page 2 of 3
        Case 20-51045-JTD       Doc 20      Filed 02/01/21        Page 8 of 9
                   RTI HOLDING COMPANY, LLC - Case No. 20-12456
                          Electronic Mail Master Service List




PASCO COUNTY, FLORIDA ON BEHALF OF
BOARD OF COUNTY COMMISSIONERS       ASALZANO@PASCOCOUNTYFL.NET; TOSIPOV@PASCOCOUNTYFL.NET
PAUL HASTING LLP                    JUSTINRAWLINS@PAULHASTINGS.COM;
                                    AARONGOBERSIMS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY            MORGAN.COURTNEY@PBGC.GOV;
CORPORATION                         EFILE@PBGC.GOV;
POLSINELLI PC                       CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP           ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP      MONIQUE.DISABATINO@SAUL.COM;
                                    LUKE.MURLEY@SAUL.COM;
SCHREEDER, WHEELER & FLINT, LLP     CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE COMMISSION SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                    SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE             BANKRUPTCYNOTICESCHR@SEC.GOV;
COMMISSION                          NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                   WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON, PLC MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                RTUCKER@SIMON.COM;
SMTD LAW LLP                        RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS & YOUNG, DPEREIRA@STRADLEY.COM
SULLIVAN · HAZELTINE · ALLINSON LLC ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC              MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC            ROSNER@TEAMROSNER.COM;
                                    GIBSON@TEAMROSNER.COM;
                                    LIU@TEAMROSNER.COM;
TROUTMAN PEPPER HAMILTON SANDERS MARCY.SMITH@TROUTMAN.COM;
LLP                                 MATTHEW.BROOKS@TROUTMAN.COM;
                                    GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                    BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY    RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                 JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                JSTIFF@WOLRIV.COM;
YOUNG CONAWAY STARGATT & TAYLOR, BANKFILINGS@YCST.COM;
LLP                                 MNEIBURG@YCST.COM;
                                    JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                 GREGORY.BASER@ZIONSBANCORP.COM;




                                    Page 3 of 3
      Case 20-51045-JTD   Doc 20    Filed 02/01/21   Page 9 of 9
           RTI HOLDING COMPANY, LLC - Case No. 20-12456
                     Electronic Mail Service List




Email:
EPAPPAS@TUCKERLAW.COM
HARTLT@BALLARDSPAHR.COM
HUBENB@BALLARDSPAHR.COM
MMEADOWS@JBWK.COM
SBREWER@WILSAV.COM
SHUMISTON@MCCARTER.COM
SUMMERALL@WGFLLAW.COM




                            Page 1 of 1
